DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 09/26/22 .  In response to election/restriction requirements dated 7/27/22, applicant elects with traverse  group I, claims 1-16  for examination. In view of applicant’s amendments and arguments, the restriction requirement  set forth in the previous office action is withdrawn. Claims 1-20 are pending in this Office Action.
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Erol.(US Patent Application Publication 2006/0072779 A1, hereinafter “Erol”)  and further in view of Biggs et al.( US Patent 10,672,049 B1, hereinafter “Biggs”)

 	As to claim 1, Erol teaches a method comprising: at an electronic device having a processor: 
 	determining a set of colors selectable for use in a visual marker; determining measures of distance between a plurality of colors of the set of colors; selecting a subset of the set of colors for the visual marker based on the measure of distance between colors of the subset of colors; and generating an appearance of the visual marker based on the subset of colors, wherein the visual marker appearance comprises graphical elements encoding data using the subset of colors.(Erol par [0025] teaches receiving a document from a capture device. Erol par [0026] teaches barcode to be placed in document may be provided or generated. Erol par [0027] teaches the system configured to select one or more colors to be used for the barcode from a set of colors that are permitted for the barcode. Erol par [0030] teaches generating an electronic document  comprising the original electronic document and the barcode , wherein the barcode is generated using one or more colors determined by data processing system and spatially positioned in the area determined by the data processing system)
 	Erol fails to expressly teach determining measures of distance between a plurality of colors of the set of colors; selecting a subset of the set of colors based on the measure of distance between colors of the subset of colors.
 	However, Biggs teaches determining measures of distance between a plurality of colors of the set of colors; selecting a subset of the set of colors based on the measure of distance between colors of the subset of colors.(Biggs col 5, lines 45-67 teaches the color value distribution of the image may be analyzed to identify one or more color clusters. Color cluster may refer to a group of one or more colors that are represented in the color value distribution and which are separated by a distance that are not exceed a threshold value)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Erol and Biggs to achieve the claimed invention. One would have been motivated to make such combination to provide a sample image that accurately represents  a child variant image having multiple dominant colors.(Biggs col 7, lines 15-20)

 	As to claim 2, Erol and Biggs teach the method of claim 1, wherein determining the set of colors is based on an input image.(Erol par [0028] teaches the system determines an area within the document for positioning the barcode and one or more colors from the permissible colors to be used for the barcode based upon features of the electronic document in which the barcode  is to be positioned)

 	As to claim 3, Erol and Biggs teach the method of claim 1, wherein determining the set of colors comprises: identifying the set of colors based on an input; and identifying variations of the set of colors identified based on the input for a lighting condition, printing device condition, or display device condition.(Erol par [0029] teaches other criteria may be used to determine the spatial area within the document for positioning the barcode and the colors of the barcode. Other criteria may also include properties of a printer, print resolution,  , quality of the paper to be used for printing the document with the barcode)

 	As to claim 4, Erol and Biggs teach the method of claim 1, wherein determining the set of colors comprises: identifying the set of colors based on an input; and identifying variations of the set of colors identified based on the input for multiple lighting conditions, multiple printing device conditions, or multiple display device conditions. (Erol par [0029] teaches other criteria may be used to determine the spatial area within the document for positioning the barcode and the colors of the barcode. Other criteria may also include properties of a printer, print resolution,  , quality of the paper to be used for printing the document with the barcode) 	

	As to claim 5, Erol and Biggs teach the method of claim 1 wherein determining the set of colors comprises identifying variations based on camera calibration. (Erol par [0027] teaches determine a set of permissible colors based upon criteria such as target reader device. Camera calibration is well known in the art and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize camera calibration to improve the readability of the visual marker)

 	As to claim 6, Erol and Biggs teach the method of claim 1, wherein selecting the subset of the set of colors is based on determining that the colors of the subset of colors are separated by at least a spatial distance threshold in a 3D color space from one another. (Biggs col 5, lines 45-67 teaches the color value distribution of the image may be analyzed to identify one or more color clusters. Color cluster may refer to a group of one or more colors that are represented in the color value distribution and which are separated by a distance that are not exceed a threshold value)

 	As to claim 7, Erol and Biggs teach the method of claim 1, wherein the subset of colors is selected automatically without user input.(Erol par [0028] teaches the data processing system use one or more features  to determine the position and the one or more colors from the permissible colors to be used for the barcode)

 	As to claim 8, Erol and Biggs teach the method of claim 1, wherein selecting the subset of the set of colors is based on determining that the colors of the subset of colors are distinguishable independent of at least one of lighting conditions of the visual marker, printing or displaying conditions of the visual marker, or devices detecting the visual marker.(Erol par [0027] teaches determine a set of colors based upon criteria such as the type of barcode, the target reader device to be used for scanning the barcode , and the like)

 	As to claim 9, Erol and Biggs teach the method of claim 1, wherein selecting the subset of the set of colors is based on determining that the colors of the subset of colors are sufficiently differentiated to be detectable by devices sensing the printed or displayed visual marker in various lighting conditions of the deployed visual marker.( Erol par [0061] teaches the color barcode blends in with the surrounding contents of the electronic document but is still clearly visible for scanning)

 	As to claim 10, Erol and Biggs teach the method of claim 1, wherein selecting the subset of the set of colors comprises displaying the set of colors in an ordered sequence, wherein the set of colors is based on an input.(Biggs Fig.1A and col 8, lines 58-61 teaches scrollable carousel 128)) 	 

 	As to claim 13, Erol and Biggs teach the method of claim 1, wherein determining the set of colors comprises: receiving input providing a selection of colors greater in number than the set of colors; and clustering the selection of colors into the set of colors.(Erol par [0055] teaches colors representing the histogram bins with the highest number of pixels are selected as dominant colors)

 	As to claim 14, Erol and Biggs teach the method of claim 1, further comprising: determining alternate subsets of the subset of colors using one color from each cluster of colors containing one corresponding color of the subset of colors.(Erol par [0056] teaches a color combination from the set of color combinations is determined)

 	As to claim 15, Erol and Biggs teach the method of claim 1, wherein the subset of colors are selected anywhere within a spectrum of colors.(Erol par [0052] teaches number of colors to be used)
 
 	Claim 16 merely recite a non-transitory computer readable storage medium, storing program instructions executable on a computer to perform the method of claim 1. Accordingly, Erol and Biggs teach every limitation of claim 16 as indicates in the above rejection of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erol.


 	As to claim  17, Erol teaches  a method comprising: at an electronic device having a processor and a display and an input device, receiving input selecting a source image; determining colors based on the source image; generating a colored visual marker and encoding data using the determined colors; and  displaying a preview comprising the source image and the colored visual marker. (Erol par [0025] teaches receiving a document from a capture device. Erol par [0026] teaches barcode to be placed in document may be provided or generated. Erol par [0027] teaches the system configured to select one or more colors to be used for the barcode from a set of colors that are permitted for the barcode. Erol par [0030] teaches generating an electronic document  comprising the original electronic document and the barcode , wherein the barcode is generated using one or more colors determined by data processing system and spatially positioned in the area determined by the data processing system)

 	As to claim 18, Erol teaches the method of claim 17, wherein determining colors based on the source image further comprises receiving input that selects at least one of the determined colors.(Erol par [0046] teaches the set of colors determined may include one or more colors that are allowed or needed for the barcode)

 	As to claim 19, Erol teaches the method of claim 17, further comprising receiving input that selects a position of the colored visual marker on the source image.(Erol par [0039] teaches user may identify where the barcode to be positioned) 

 	As to claim 20, Erol teaches the method of claim 17, wherein the colored visual marker encoding data is overlaid on the source image. (Erol par [0048] teaches the electronic document comprising the barcode may be out put using a monitor or display)
	Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175